6/10/2021DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 16, the Examiner is unable to find support for the limitation “a shield cover disposed in contact with a bottom surface of the display panel, the shield cover having a groove facing the bending part such that the groove protrudes outward from the bending part…”
Regarding claim 17, the Examiner is unable to find support from the original specification for the limitation “a side of the first extension part is disposed in contact with the bottom surface of the display panel…”
Regarding claim 22, the Examiner is unable to find support from the original specification for the limitation “a shield cover disposed in contact with bottom surface of the display panel, the shield cover having a groove defined in a surface facing the bending part…”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US. Pub: 2015/0177548 A1) of record in view of Bae (US. Pub: 2017/0108721 A1).
Regarding claim 1, Jeon discloses (in at least figs. 7 and 8) a display device comprising: a display panel (300); a backlight unit (200) disposed under the display panel; an accommodation part (100) that accommodates the backlight unit (200); a flexible circuit film (400; [0088]) connected to a side of the display panel (300), and bent along an outer surface of the accommodation part (100) in an outside of the accommodation part to extend below the accommodation part to form a bending part of the flexible circuit film (see fig. 7); a driving chip (410) mounted on the flexible circuit film ([0088]); and a shield cover (600) disposed on the side of the display panel, and outward from the bending part. 

Bae discloses (in at least fig. 4) a display device comprised of, in part, shield cover (PM) disposed in contact with a bottom surface of the display panel (see fig. 4), the shield cover (PM) having a groove defined in a surface facing the bending part (see fig. 4) such that the groove protrudes outward from the bending part for the benefit of protecting the chip on film COF and the printed circuit board PCB exposed outside the display module DM ([0108]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the shield cover of Jeon as disclosed by Bae for the benefit of protecting the chip on film COF and the flexible printed circuit board PCB exposed outside the display module. Furthermore, it has been held that mere arrangement of parts involves only routine skill in the art.  See also Son (US. Pub: 2015/0219955 A1) of record. 
Regarding claim 2, Jeon as modified by Bae discloses all the claimed limitations except for the shield cover comprises silicon. 
However, it is well-known in the art form the shield cover comprises silicone. As evidence, Priest et al. (US. Pub: 2015/0077532) of record disclose (in at least figs. 1-8) the shield cover (106) comprises silicon ([0010]; [0033]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the shield cover of Jeon as modified by Bae with silicone, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claim 3, Jeon as modified by Bae does not expressly disclose a conductive layer coated on the shield cover.
However, it is well-known in the art to form shield cover coated with conductive layer in order to provide electrostatic discharge protection capability. As evidence, Lin et al. (US. Pub: 2013/0155654 A1) of record disclose (in at least fig. 2; [0021]) a shield cover (21) coated with conductive layer. 

Regarding claim 4, Jeon as modified by Bae discloses (in at least figs. 7 and 8 Jeon; fig. 4 Bae) the shield cover (600, 106) comprises: a first extension part extending in a second direction, the second direction crossing a first direction that is an extension direction of the side of the display panel (see at least figs. 7 and 8 Jeon; fig. 4 Bae), wherein a side of the first extension part is disposed in contact with the side of the display panel (see at least figs. 7 and 8 Jeon; fig. 4 Bae); a second extension part extending downward from another side of the first extension part, which is opposite to the one side of the first extension part, and facing the bending part; and a third extension part extending in the second direction from a lower end of the second extension part and overlapping the first extension part in a plan view (best seen in at least fig. 4 Priest).
Regarding claim 5, Bae discloses (in at least fig. 4) the one side of the first extension part is disposed under the side of the display panel.
Regarding claim 6, Bae discloses (in at least fig. 4) the groove is defined by the first, second, and third extension parts.
Regarding claim 7, Bae discloses (in at least fig. 4) a part of the bending part is disposed in the groove.
Regarding claims 8 and 18, Jeon discloses (in at least figs. 7 and 8) the display panel (300) comprises: a first substrate (320); a second substrate (310) disposed under the first substrate; and the flexible circuit film (400) is connected to the first substrate (320).
Jeon does not expressly disclose a first polarization plate disposed on the first substrate; and a second polarization plate disposed under the second substrate, wherein the side of the first extension part is disposed under a side of the first polarization plate to contact the one side of the first polarization plate, and the flexible circuit film is connected to the first substrate.
However, Jeon discloses ([0131]-[0132]) a low-reflection polarizer may be applicable independently or in combination.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the polarization plates of Bae in the device of Jeon wherein the side of the first extension part is disposed under a side of the first polarization plate to contact the one side of the first polarization plate. It has been held that rearranging parts of an invention involves only routine skill in the art. 
One of ordinary skill in the art would consider using the polarization plates of Bae in the display device of Jeon for the benefit of letting specific light waves of a specific polarization pass through while blocking light waves of other polarizations. 
Regarding claim 9, Jeon as modified by Bae discloses (in at least figs. 7 and 8 Jeon; Bae in at least fig. 4) the first polarization plate (242) extends further than the first substrate (320 Jeon) to be more adjacent to the first extension part than the first substrate.
Regarding claim 10, the combination of Jeon as modified by Bae discloses (in at least figs. 7 and 8 Jeon and Bae at least figs. 1 and 4) a mold frame (MF) disposed under the second polarization plate (OP2) and having a frame shape; and an adhesive (AD) disposed between the mold frame (MF) and the second polarization plate (OP2).
Regarding claim 11, Bae discloses (in at least fig. 4) the first and third extension parts have planes defined by the first and second directions (see fig. 4), and extend further in the first direction than in the second direction (see fig. 4), and the second extension part has a plane defined by the first direction and a third direction (see fig. 4), and extends further in the first direction than in the third direction (see fig. 4), the third direction vertically crossing the planes defined by the first and second directions (see fig. 4).
Regarding claim 12, Jeon as modified by Bae discloses all the claimed limitations except for the shield cover further comprises a fourth extension part and a fifth extension part respectively extending downward from the third extension part, wherein the fourth and fifth extension parts face each other in the 
However, it is well-known in the art to form shield cover comprises a fourth extension part and a fifth extension part respectively extending downward from the third extension part, wherein the fourth and fifth extension parts face each other in the second direction, and the fourth and fifth extension parts have planes defined by the first and third directions, and extend further in the first direction than in the third direction. As evidence, Priest et al. (US. Pub: 2015/0077532) of record disclose (in at least fig. 8) a shield cover (106) comprises a fourth extension part and a fifth extension part respectively extending downward from the third extension part (see fig. 8), wherein the fourth and fifth extension parts face each other in the second direction (see fig. 8), and the fourth and fifth extension parts have planes defined by the first and third directions (see fig. 8), and extend further in the first direction than in the third direction (see fig. 8).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the shield cover with the extension arrangement of Priest in the device of Jeon as modified by Bae, since it has been held that simple substitution of one known element for another to obtain predictable result is obvious. 
Regarding claim 13 the combination of Jeon as modified by Bae discloses (in at least figs. 7 and 8 Jeon and fig. 4 Bae) a case disposed under the accommodation part (see at least fig. 1 Bae), wherein the case comprises: a case bottom part (see fig. 1 Bae); and case sidewall parts (best seen in figs. 7 and 8 Jeon) extending upward from an edge of the case bottom part, wherein one of the case sidewall parts is inserted into a combination groove between the fourth and fifth extension parts (the combination of at least fig. 8 of Jeon).
Regarding claim 14, Jeon discloses (in at least figs. 7 and 8) the accommodation part (100) comprises: a bottom part (see at least fig. 7); and sidewall parts extending upward from an edge of the bottom part to define a space to accommodate the backlight unit (best seen in at least figs. 7 and 8), together with the bottom part, wherein the backlight unit comprises: a light guide plate (220) disposed in the space; and a light source (211) adjacent to a side surface of the light guide plate (220), and disposed 
Regarding claim 15, Jeon discloses (in at least figs. 7 and 8) the first sidewall part includes an outer surface opposite to the inner surface of the first sidewall part (see at least figs. 7 and 8), the outer surface of the first sidewall part facing the bending part (see figs. 7 and 8), and the driving chip (410) is disposed under the bottom part.
Regarding claim 16, Jeon discloses (in at least figs. 7 and 8) a display device comprising: a display panel (300); a backlight unit (200) disposed under the display panel; an accommodation part (100) that accommodates the backlight unit; a flexible circuit film (400; [0088]) connected to a side of the display panel (300), and bent along an outer surface of the accommodation part (100) to extend below the accommodation part (100) to form a bending part of the flexible circuit film ([0088]); and a shield cover (600) disposed outward from the bending part and facing the bending part, wherein the shield cover (600).
Jeon does not expressly disclose the shield cover comprises: a first part disposed in contact with the side of the display panel, and comprising a shape of an "L" that is rotated about 180 degrees; and a second part disposed in a lower part of the first part and having an arch shape.
Bae discloses (in at least fig. 4) a display device comprised of, in part, a shield cover (PM) comprises a first part disposed in contact with the side of the display panel (DP), and comprising a shape of an "L" that is rotated about 180 degrees (see at least fig. 4); and a second part disposed in a lower part of the first part and having an arch shape (see fig. 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the shield cover of Jeon as disclosed by Bae for benefit of providing a water proof/resistant display device. Furthermore, it has been held that mere arrangement of parts involves only routine skill in the art.  See also Lin et al. (US. Pub: 2013/0155654 A1).
Regarding claim 17, Bae discloses (in at least fig. 4) the first part comprises: a first extension part extending in a second direction (see fig. 4), crossing a first direction that is an extension direction of the side of the display panel (DP), wherein a side of the first extension part is disposed in contact with the side of the display panel (see fig. 4); and a second extension part extending downward from another side 
Regarding claim 19, Jeon as modified by Bae and Priest discloses (in at least fig. 8 Priest) the second part comprises: a third extension part (see fig. 8 Priest) extending in the second direction from a lower end of the second extension part (see fig. 8), and, overlapping the first extension part in a plan view (see fig. 8); and a fourth extension part and a fifth extension part to respectively extend downward from both sides of the third extension part (see fig. 8), which are opposite to each other in the second direction, and face each other (see fig. 8), wherein a part of the bending part is disposed in a groove defined by the first, second, and third extension parts (see fig. 8).
Regarding claim 20, the combination of Jeon as modified by Bae and Priest discloses (in at least figs. 7 and 8 Jeon and Priest) a case disposed under the accommodation part (see at least fig. 8) Priest), wherein the case comprises: a case bottom part; and case sidewall parts extending upward from an edge of the case bottom part, wherein one of the case sidewall parts is inserted into a combination groove between the fourth and fifth extension parts.
Regarding claim 21, Bae discloses (in at least figs. 1-4) a bottom of the groove is above the driving chip. 
Regarding claim 22, the combination of Jeon as modified by Bae and Priest disclose (in at least figs.7 and 8; figs. 1-4 Bae; figs. 7 and 8 Priest) a display device comprising: a display panel; a backlight unit disposed under the display panel; an accommodation part that accommodates the backlight unit; a flexible circuit film connected to a side of the display panel, and bent along an outer surface of the accommodation part in an outside of the accommodation part to extend below the accommodation part to form a bending part of the flexible circuit film; a driving chip mounted on the flexible circuit film; and a shield cover disposed in contact with a bottom surface of the display panel, the shield cover having a groove defined in a surface facing the bending part, the shield cover further including: a first extension part extending in a second direction, the second direction crossing a first direction that is an extension direction of the side of the display panel, wherein a side of the first extension part is disposed in contact with the bottom surface of the display panel; a second extension part extending downward from another .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099.  The examiner can normally be reached on M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875